Citation Nr: 0934859	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
shell fragment wound of the posterior and lateral left thigh 
with quadriceps muscle strain. 

2.  Entitlement to a rating in excess of 10 percent for a 
shell fragment wound of the left side of the pelvis.  

3.  Entitlement to a compensable rating for a tender scar of 
the left thigh prior to July 7, 2006, and a rating in excess 
of 10 percent on and after July 7, 2006. 

4.  Entitlement to a rating in excess of 10 percent for a T-
11 deformity with degenerative changes of the thoracic spine 
and lumbar myofascial strain prior to July 7, 2006, and a 
rating in excess of 20 percent on and after July 7, 2006.  

5.  Entitlement to a compensable rating for residual scars 
from a shell fragment wound of the buttocks and lower 
extremities. 

6.  Entitlement to a compensable evaluation for a scar of the 
back prior to July 7, 2006, and greater than 10 percent on 
and after July 7, 2006. 

7.  Entitlement to a compensable evaluation for a tender scar 
of the anterior right knee prior to July 7, 2006, and greater 
than 10 percent on and after July 7, 2006.  

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
changes of the lumbosacral spine.  

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1970 and December 1974 to August 1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  

FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the posterior and 
lateral left thigh with quadriceps muscle strain do not 
result in severe disability. 

2.  Residuals of a shell fragment wound of the left side of 
the pelvis do not result in moderately severe disability.   

3.  Residuals of a T-11 deformity with degenerative changes 
of the thoracic spine and lumbar myofascial strain prior to 
July 7, 2006, did not result in limitation of forward flexion 
of the thoracolumbar spine to greater than 60 degrees; 
combined range of motion of the thoracolumbar spine to no 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

4.  Residuals of a T-11 deformity with degenerative changes 
of the thoracic spine and lumbar myofascial strain on and 
after July 7, 2006, do not result in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

5.  Prior to July 7, 2006, scars from shell fragment wounds 
of the buttocks and lower extremities and scarring of the L3-
L4 area of the back and the anterior right knee were not 
unstable, tender or painful on examination or objective 
demonstration; this scarring did not result in any limitation 
of motion or other functioning prior to July 7, 2006.   

6.  On and after July 7, 2006, scars from shell fragment 
wounds of the buttocks and lower extremities and scarring of 
the L3-L4 area of the back and the anterior right knee did 
not involve scarring that is deep or caused limitation of 
motion and that exceeds 12 square inches in area. 

7.  A December 2001 rating decision to which the Veteran was 
notified in that month denied the Veteran's petition to 
reopen his claim for service connection for degenerative 
joint disease of the lumbar spine; the Veteran did not appeal 
this decision and this is the most recent decision addressing 
this issue on any basis.  

8.  Evidence received since the December 2001 rating decision 
in the form of reports from a July 2006 VA examination 
reflecting a diagnosis of myofascial strain of the left 
lumbar paraspinal muscles raises a reasonable possibility of 
substantiating the claim for service connection for 
degenerative changes of the lumbosacral spine. 

9.  The weight of the evidence is against a conclusion that 
the degenerative changes of the lumbosacral spine were 
incurred in or aggravated by service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
shell fragment wound of the posterior and lateral left thigh 
with quadriceps muscle strain are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 4.73, 5318 (2008).   
 
2.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound of the left side of the pelvis are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.73, DC 5316 (2008).   
  
3.  The criteria for a compensable rating for a tender scar 
of the left thigh prior to July 7, 2006, and a rating in 
excess of 10 percent on and after July 7, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, DC 7804 (2008).   

4.  The criteria for a rating in excess of 10 percent for a 
T-11 deformity with degenerative changes of the thoracic 
spine and lumbar myofascial strain prior to July 7, 2006, and 
a rating in excess of 20 percent on and after July 7, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5010-5237 (2008).  

5.  The criteria for a compensable rating for residual scars 
from a shell fragment wound of the buttocks and lower 
extremities are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, DC 7805 (2008).    

6.  The criteria for a compensable evaluation for a scar of 
the back prior to July 7, 2006, and greater than 10 percent 
on and after July 7, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7804 (2008).    

7.  The criteria for a compensable evaluation for a tender 
scar of the anterior right knee prior to July 7, 2006, and 
greater than 10 percent on and after July 7, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, DC 7804 (2008).    

8.  The December 2001 rating decision denying service 
connection for degenerative changes of the lumbosacral spine 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).      

9.  Evidence submitted to reopen the claim of entitlement to 
service connection for degenerative changes of the 
lumbosacral spine is new and material, and therefore, this 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (c) (2008).

10.  Degenerative changes of the lumbosacral spine were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in letters dated in 
March 2004, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  With respect 
to the petition to reopen the claim for service connection 
for degenerative changes of the lumbosacral spine, one of the 
March 2004 letters was also compliant with the notice 
requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates by letters 
dated in March 2006 and July 2008.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The July 2008 letter was also, 
pertinent to the claims for increased ratings on appeal, 
fully compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the March 2006 and July 2008 letters were not sent 
until after the initial adjudication of the claims, they were 
followed by readjudication and the issuance of supplemental 
statement of the case in May 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the Veteran with actual notice of the information needed to 
prevail in his claims, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements he presented.  He has also been afforded VA 
Compensation and Pension Examinations in June 2004 and July 
2006 that contained detailed clinical findings as to the 
severity of the disabilities for which increased compensation 
is claimed.  As such, they are adequate to equitably 
adjudicate the increased rating claims on appeal.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical 
opinion as to the relationship between the Veteran's 
lumbosacral arthritis and service was also obtained in 
November 2006 that is sufficiently supported to equitably 
adjudicate this opinion.  See id.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained, and the Veteran himself stated in a 
statement received in April 2007 that he had no additional 
evidence to present and expressed a desire to have his appeal 
decided as soon as possible.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Increased Rating Claims 

A.  Factual Background

The service treatment records reflect the Veteran receiving 
shrapnel wounds to the back and left leg due to enemy rockets 
and 60 millimeter mortars during service in Vietnam in 
September 1969.  No pertinent findings relating to these 
wounds were described on the separation examination from the 
Veteran's first period of active duty afforded the Veteran in 
March 1970.  Following separation from this period of active 
duty, service connection was granted for shell fragment wound 
residuals of the back, left thigh, buttocks and legs, with a 
single 50 percent rating assigned for this pathology by an 
April 1970 rating decision.  Reports from VA examinations 
conducted in October 1970 noted that the Veteran was 
hospitalized during service for approximately three months 
following the shrapnel wound injuries, and that there was no 
history of these injuries involving a blood vessel or nerve.  

An examination in October 1970 revealed hyperpigmented areas 
that were slightly brown over the mid-portion of the 
posterior chest on each side that the examiner said were not 
"true scars" but were apparently the site of the shrapnel 
entrance/injury.  Over the left side of the pelvis, about two 
inches below the brim just lateral to the midline, a scar was 
noted that was two inches in transverse length and one half 
inch in length.  The scar was slightly deepened, with an 
apparent loss of underlying tissue to the extent of one half 
inch in the midline.  The scar was not adherent or tender.  
Just distal to this scar was a dot-like scar which was not 
elevated, depressed, adherent, or tender.  Numerous 
hyperpigmented areas over the buttocks that were mild in 
character were described, but the examiner stated there was 
no true scarring in this region.  

The lower extremities upon October 1970 examination showed 
several dot-like scars posteriorly over the thighs that were 
hyperpigmented in nature more than true scarring, although 
one three inches below the gluteal line had the diameter of a 
dime and was slightly depressed but not adherent or tender.  
Over the lateral surface of the left thigh was a transverse 
scar that appeared somewhat postoperative in character and 3 
and one half inches in length and one inch in width.  This 
scar also showed a slight loss of subcutaneous fat, but was 
not otherwise depressed, elevated or tender.  Over the 
anterior surface of the right lower extremity in particular, 
there were several hyperpigmented areas about the size of a 
ten cent piece that were not elevated, depressed, adherent or 
tender.  The examiner stated there was some question as to 
whether these areas were due to infection or scarring.  

The January 1975 separation examination from the Veteran's 
second period of active duty noted chronic back pain 
secondary to the shrapnel wounds sustained in 1969.  An 
October 1975 rating decision assigned the following ratings 
for the service connected shrapnel wounds:  A noncompensable 
rating under DC 5319 for the left side of the pelvis; a 10 
percent rating for the posterior and lateral left thigh under 
DC 5318 and a noncompensable rating for scars of the back, 
buttocks and lower extremities under DC 7805.  

An April 1976 rating decision increased the rating under DC 
5318 to 20 percent.  This followed a March 1976 VA 
examination that showed a depressed scar in the left thigh 
felt to demonstrate a loss of underlying muscle tissue.  No 
loss of muscle substance in the left thigh and no evidence of 
muscle atrophy of either thigh or calf was demonstrated at 
that time and there was a full range of motion of both hips, 
knees, and ankles.  A February 1980 rating decision granted 
service connection for a T-11 deformity, and assigned a 10 
percent rating under DC 5010. 

The more recent clinical evidence includes reports from a 
June 2004 VA examination that reflected normal muscle 
strength in the toes, ankles, knees and hips.  No atrophy in 
the lower extremities was demonstrated.  The examination of 
the spine showed motion, at worst, to 90 degrees of flexion, 
extension to 5 degrees, lateral bending to 15 degrees to the 
right and 10 degrees to the left and rotation to 15 degrees 
on the right and 10 degrees on the left.  Straight leg 
raising was negative. 

Reports from July 2006 VA examinations showed tenderness at 
the lower thoracic and upper lumbar midline area.  Motion was 
to 60 degrees of forward flexion with pain in the left lumbar 
area, extension to between 5 and 10 degrees with pain in the 
left lumbar area, rotation to 20 to 25 degrees on each side, 
and lateral bending to 20 degrees to each side with pain on 
the left.  Straight leg raising was negative and strength in 
the lower extremities was described as "at least good."  
Gait was antalgic with decreased weight on the right lower 
extremity.  The diagnoses included myofascial strain of the 
left lumbar paraspinal muscles and T-11 deformity with 
degenerative changes.  The examiner stated that the objective 
findings associated with the T-11 deformity included 
tenderness to palpation of the lower thoracic area and 
decreased rotation of the thoracic spine, and she reported 
that the degenerative changes at the lower thoracic spine 
were related to the T-11 deformity.  

Noted upon examination in July 2006 was a 2 X 4 centimeter 
scar at the L3-L4 level on the left side with decreased 
sensation along the scar and tenderness to palpation.  The 
scar was nonadherent with minimal underlying tissue loss, and 
the scar was not elevated or depressed and was similar in 
color to the surrounding skin.  The diagnoses included 
myofascial strain in the left lumbar spine muscles.  With 
respect to the remaining scars, the Veteran reported that his 
only symptoms were numbness.  The left thigh scar measured 10 
X 2 centimeters, was intact, nonadherent, and with decreased 
sensation.  There was no elevation or depression.  The scar 
on the right knee measured 2 centimeters in length X 2 
millimeters in width.  There was no adherence to the 
underlying tissue, tissue loss, elevation or depression.  
There was full extension of the right knee and flexion to 125 
degrees with tightness was reported medial to the scar.  The 
examiner noted that motion of the lumbar spine and right knee 
were not limited by the scars.  

With respect to the left thigh residuals, further examination 
in July 2006 showed minimal underlying tissue loss, full left 
knee extension and 120 degrees of left knee flexion.  The 
Veteran described pain in the left hip with left knee 
extension.  Motion in the left hip was to 120 degrees of 
flexion, extension to the neutral position and rotation to 20 
to 30 degrees.  No pain was reported in the left thigh with 
hip motion

Following this July 2006 VA examination, a March 2007 rating 
decision added degenerative changes of the thoracic spine and 
left lumbar myofascial strain to the service connected 
disability associated with the T-11 deformity.  A 20 percent 
rating was assigned under DCs 5010-5237 effective from July 
7, 2006, the date of the July 2006 VA examination discussed 
above.  This rating decision also assigned separate 10 
percent ratings for scars of the left thigh, back and a right 
knee under DC 7804 effective from July 7, 2006.  This rating 
decision also added left quadriceps muscle strain to the 
service connected disability rated under DC 5318 and 
continued the 20 percent rating assigned thereunder. 

B.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

1.  SHELL FRAGMENT WOUNDS (MUSCLE DISABILITY)

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c). 

The provisions of 38 C.F.R. § 4.56(d)(1),(2),(3),(4) provide 
that disabilities resulting from muscle injuries under 
diagnostic codes 5301 through 5323, shall be classified as 
"slight," "moderate," "moderately severe," or "severe" 
as follows: 

Slight Disability of Muscles:

(i)  Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)  History and complaint:  Service department 
record of superficial wound with brief treatment and 
return to duty. Healing with good functional results. 
No cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.

(iii)  Objective findings:  Minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained 
in muscle tissue.

Moderate Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 

(ii)  History and complaint:  Service department 
record or other evidence of in-service treatment for 
the wound.  Record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle 
disability as defined by 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)  Objective findings:  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.

(ii)  History and Complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined by 38 C.F.R. § 4.56(c) of 
this section and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective Findings:  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe Disability of Muscles:

(i)  Type of injury:  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intramuscular binding and 
scarring.

(ii)  History and complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.

(iii)  Objective findings:  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and 
explosive effect of the missile.
(B)  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing group of 
muscles.
(F)  Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

Diagnostic Code 5316 pertains to injuries to Muscle Group 
XVI, which includes the muscles of the pelvic girdle, the 
psoas, iliacus, and pectineus, which function to flex the 
hip.  Under Diagnostic Code 5316, a 0 percent or 
noncompensable rating is awarded when there is slight 
disability.  A 10 percent rating is assigned for a moderate 
disability, a 30 percent rating is assigned for a moderately 
severe disability, and a 40 percent rating is assigned for a 
severe disability. 

Diagnostic Code 5318 pertains to injuries to Muscle Group 
XVIII.  The muscles involved are pelvic group 3.  The 
function is of outward rotation of thigh and stabilization of 
the hip joint.  A moderate injury to this muscle group is 
evaluated as 10 percent disabling, while a moderately severe 
injury is evaluated as 20 percent disabling and a 30 percent 
rating is assigned for a severe disability. 

Turning first to whether a rating in excess of 20 percent may 
be assigned for shell fragment wounds of the posterior and 
lateral left thigh with quadriceps muscle strain, increased 
compensation would require there to be "severe" disability 
as set forth at DC 5318.  The June 2004 and July 2006 VA 
examinations showed no atrophy or loss of muscle strength in 
the left thigh, flexion in the left knee was just slightly 
less than full, there was full extension of the left knee and 
hip and the Veteran could rotate the left hip to 20 to 30 
degrees.  There are otherwise no objective clinical findings 
of "severe" muscle disability as described by the criteria 
listed under 38 C.F.R. § 4.56(d)(4) set forth above.  As 
such, a rating in excess of 20 percent for a shell fragment 
wound of the posterior and lateral left thigh with quadriceps 
muscle strain is not warranted.  

As for a rating in excess of 10 percent for shell fragment 
wound of the left side of the pelvis, increased compensation 
would require there to be "moderately severe" disability as 
set forth under by DC 5316.  Ratings under this diagnostic 
code contemplate flexion of the hip, and flexion of the hip 
was shown at the most recent VA examination to be to 120 
degrees, only slightly less than full hip flexion as shown at 
38 C.F.R. §  4.71, Plate II.  Again, the July 2006 VA 
examination demonstrated no loss of strength or atrophy in 
the affected area, and the objective evidence does not 
otherwise demonstrate that there is moderately severe 
disability associated with the shell fragment wound of the 
left side of the pelvis so as to warrant increased 
compensation under 38 C.F.R. § 4.56(d)(3)

2.  SKIN DISABILITIES

The criteria provide for a 10 percent rating for scars other 
than the head, face, or neck that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.).  DC 7801.  Such scarring 
involving 12 square inches (77 sq. cm.) warrants a 20 percent 
rating.

A 10 percent rating is warranted for scars other than the 
head, face, or neck that are superficial and do not cause 
limited motion that involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  DC 7802.  This is the only 
assignable rating under DC 7802.

The criteria under DC 7803 provide for a 10 percent rating 
for superficial scars that are unstable and superficial scars 
that are painful on examination warrant a 10 percent rating 
under the criteria codified at Diagnostic Code 7804.  The 
highest assignable rating under DCs 7803 and DC 7804 is 10 
percent.  Scars may also be rated on the basis of the 
limitation of function of the part affected under DC 7805.

As detailed above, the March 2007 rating decision assigned 
separate 10 percent ratings for scars of the left thigh, back 
and right knee under DC 7804.  Because these rating were made 
effective from July 7, 2006, and not the date of claim, there 
remains for consideration whether the Veteran is entitled to 
compensable ratings for this scarring prior to July 7, 2006.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  These 10 percent 
rating were assigned on the basis that the criteria for a 10 
percent rating under DC 7804, a showing of superficial scars 
that are painful on examination, were met at the time of the 
July 7, 2006, VA examination that first showed tender left 
thigh, back and right knee scarring.  A review of the 
objective clinical evidence dated prior to July 7, 2006, does 
not reveal any objective evidence of tender scarring; in 
fact, the October 1970 VA examinations conducted proximate to 
separation for the Veteran's first period of active duty did 
not show tender scars.  

As for entitlement to a compensable rating for left thigh, 
back and right knee scarring prior to July 7, 2006, under any 
other potentially applicable diagnostic code, a ten percent 
rating was not warranted under DC 7803 as the service-
connected skin scarring at issue was not shown by evidence 
dated prior to July 7, 2006, to have involved superficial 
scarring that was poorly nourished with repeated ulceration 
or that were unstable.  Moreover, the clinical evidence of 
record dated prior to July 7, 2006, did not reveal any 
limitation of functioning of any part affected by the service 
connected left thigh, back and right knee scarring in 
question, thus precluding increased compensation under the 
criteria codified at DC 7805.  Finally, as this service-
connected skin disability was not shown by evidence dated 
prior to July 7, 2006, to have involved scarring that was 
deep or that caused limited motion, or involved no limitation 
of motion but affected an area or areas of 144 square inches 
or 929 sq. cm. or greater, a 10 percent rating cannot be 
assigned prior to July 7, 1996, under the criteria codified 
at DCs 7801 and 7802.  See 38 C.F.R. § 3.400. 

Turning now to the period on and after July 7, 1996, as the 
highest assignable rating under DC 7804 is 10 percent, 
increased compensation cannot be assigned for this period 
under this diagnostic code.  The pertinent diagnostic codes 
for rating skin disabilities provide for ratings in excess of 
10 percent if the scarring is deep or that cause limited 
motion and involves an area or areas exceeding 12 square 
inches (77 sq. cm.).  See DC 7801.  Such scarring associated 
with the left thigh, back and right knee is simply not 
demonstrated; as such, a rating in excess of 10 percent for 
this scarring for the period on and after July 7, 1996, is 
not warranted.  

Finally, a noncompensable rating under DC 7805 remains in 
effect for a disability listed as a shell fragment wound of 
the buttocks and lower extremities.  The clinical evidence of 
record does not reveal any limitation of functioning of any 
part affected by such service connected scarring, thus 
precluding increased compensation under DC 7805.  A ten 
percent is not warranted for such scarring under DC 7803 as 
the service-connected scarring at issue does not involve 
superficial scars that are poorly nourished with repeated 
ulceration or that are unstable.  Moreover, as the evidence 
above does not demonstrate that the service-connected 
scarring contemplated by the noncompensable rating, and not 
by the separate 10 percent ratings assigned by the March 2007 
rating decision, is tender or painful on objective 
demonstration or upon physical examination, a compensable 
rating is not warranted under the criteria codified at DC 
7804.  Finally, as this service-connected skin disability 
does not involve scarring that is deep or that causes limited 
motion, or involves no limitation of motion but affects an 
area or areas of 144 square inches or 929 sq. cm. or greater, 
increased compensation cannot be assigned under the criteria 
codified at DCs 7801 and 7802 for this disability.  

3. T-11 DEFORMITY

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  DC 5010. 

The General Rating Formula for Disease and Injuries of the 
Spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DCs 5235-
5242 (2008). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

As noted, the March 2007 rating decision included 
degenerative changes of the thoracic spine and lumbar 
myofascial strain in the disability associated with a T-11 
deformity, and assigned a 20 percent for this disability 
under DCs 5010-5237.  As this rating was assigned effective 
from July 7, 2006, the Board must first consider whether a 
rating in excess of 10 percent may be assigned prior to July 
7, 2006, for the disability associated with the T-11 
deformity.  See AB, supra.  

The July 7, 2006, VA examination showed limitation of flexion 
of the lumbar spine to 60 degrees, which the RO found 
warranted entitlement to a 20 percent rating under the 
criteria for rating spinal disabilities set forth above.  
Such limitation of motion was not shown prior to July 7, 
2006.  In this regard, flexion was to, at worst, 90 degrees 
at the June 2004 VA examination.  As for the other bases for 
a grant of 20 percent rating listed under the criteria set 
forth above, the clinical evidence dated prior to July 7, 
1996, did not show that the combined range of motion of the 
thoracolumbar spine was not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  As such, a rating 
in excess of 20 percent for the disability associated with 
the T-11 deformity prior to July 7, 2006, cannot be assigned.  
38 C.F.R. § 3.400.  

As for a rating in excess of 20 percent for a T-11 deformity 
with degenerative changes of the thoracic spine and lumbar 
myofascial strain for the period on and after July 7, 2006, 
increased compensation under the pertinent criteria for 
rating spine disabilities set forth above would require there 
to be forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  As noted, forward flexion has been 
shown to be, at worst, 60 degrees, well beyond the 30 degrees 
required for increased compensation.  It is also not shown or 
contended that the service connected disability associated 
with the T-11 deformity includes favorable ankylosis of the 
entire thoracolumbar spine.  Therefore, a rating in excess of 
20 percent for the T-11 deformity with degenerative changes 
of the thoracic spine and lumbar myofascial strain on and 
after July 7, 2006, cannot be assigned.  38 C.F.R. § 4.71a, 
DCs 5235-5242 (2008). 

4.  EXTRASCHEDULAR/FINAL CONSIDERATIONS 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of that currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings at issue currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  
 
To the extent the Veteran asserts a much more debilitating 
condition due to the service connected disabilities at issue, 
the Board fully respects the Veteran's sincere assertions in 
this case.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  Thus, as the probative weight 
of the negative evidence exceeds that of the positive, the 
claims for increased ratings for the disabilities at issue 
must be denied.  Gilbert, 1 Vet. App. at 49.  Finally, in 
reaching these decisions, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims for increased 
compensation, the doctrine is not for application.  Gilbert, 
supra.  
  


III.  New and Material 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).
 
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

A December 2001 rating decision to which the Veteran was 
notified in that month denied the Veteran's petition to 
reopen his claim for service connection for degenerative 
joint disease of the lumbar spine.  The Veteran did not 
appeal this decision; as such, it is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).   This is the most recent decision addressing this 
issue on any basis.  

The RO noted in the March 2007 supplemental statement of the 
case that that it considered the Veteran's petition to reopen 
his claim for service connection for degenerative joint 
disease of the lumbar spine to have been reopened.  
Notwithstanding any decision by the RO with respect to 
whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for degenerative joint disease of the lumbar spine 
in the form of the report from the aforementioned July 2006 
VA examination that reflected a diagnosis of myofascial 
strain to the left lumbar muscles.  38 C.F.R. § 3.156(c).  
When this evidence is considered in conjunction with the all 
the evidence of record, the Board finds that this evidence 
raises a "reasonable possibility" of substantiating the 
claim for service connection for degenerative joint disease 
of the lumbar spine.  38 C.F.R. § 3.156.  This evidence is 
presumed to be credible for the purpose of determining the 
materiality of the evidence.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As such, the claim for service 
connection for degenerative joint disease of the lumbar spine 
is reopened.  

Turning to an adjudication of the reopened claim for service 
connection for degenerative joint disease of the lumbar 
spine, it was the opinion of the VA physician who examined 
the Veteran in June 2004 that the Veteran's degenerative 
disease in the lumbar spine was "new around 2000" and had 
"no connection" with the injury sustained in service.  This 
examiner indicated that the claims file had been reviewed 
prior to the rendering of this opinion.  In addition, the VA 
physician who examined the Veteran in July 2006 concluded 
after a review of the claims file in November 2006 that the 
Veteran's left myofascial strain was not as likely as not to 
have caused the Veteran's degenerative arthritis or disc 
disease of the lumbar spine.  She also concluded that the 
left myofascial strain was not as likely as not to have 
aggravated the Veteran's lumbar arthritis or degenerative 
disc disease beyond their normal progression.  

Given the above opinions, which are not refuted by competent 
medical evidence, the Board concludes that service connection 
is not warranted for degenerative joint disease of the lumbar 
spine.  This conclusion, however, is of no significance to 
the Veteran in terms of the compensation he receives, as 
service connection has been granted for lumbar myositis, and 
the disability resulting from degenerative joint disease of 
the lumbar spine, if service connected, would be rated under 
the same criteria as lumbar myositis under the General Rating 
Formula for Disease and Injuries of the Spine.  As such, the 
rating for the Veteran's spine disability would remain at 20 
percent even if service connection was granted for 
degenerative joint disease of the lumbar spine.  See 
38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(holding that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity).    
 
ORDER

Entitlement to a rating in excess of 20 percent for a shell 
fragment wound of the posterior and lateral left thigh with 
quadriceps muscle strain is denied. 

Entitlement to a rating in excess of 10 percent for a shell 
fragment wound of the left side of the pelvis is denied. 

Entitlement to a compensable rating for a tender scar of the 
left thigh prior to July 7, 2006, and a rating in excess of 
10 percent on and after July 7, 2006, is denied.  

Entitlement to a rating in excess of 10 percent for a T-11 
deformity with degenerative changes of the thoracic spine and 
lumbar myofascial strain prior to July 7, 2006, and a rating 
in excess of 20 percent on and after July 7, 2006, is denied.  

Entitlement to a compensable rating for residual scars from a 
shell fragment wound of the buttocks and lower extremities is 
denied. 

Entitlement to a compensable evaluation for a scar of the 
back prior to July 7, 2006, and greater than 10 percent on 
and after July 7, 2006, is denied. 

Entitlement to a compensable evaluation for a tender scar of 
the anterior right knee prior to July 7, 2006, and greater 
than 10 percent on and after July 7, 2006, is denied. 

New and material evidence having been received, the claim for 
service connection for degenerative changes of the 
lumbosacral spine is reopened.  

Entitlement to service connection for degenerative changes of 
the lumbosacral spine is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


